[LETTERHEAD OF NORTHWEST BANCSHARES, INC.] April 21, 2011 Via EDGAR Mr. Eric Envall Attorney Advisor Securities and Exchange Commission treet, N.E. Mail Stop 4720 Washington, D.C. 20548 Re: Northwest Bancshares, Inc. Form 10-K for the fiscal year ended December 31, 2010 File No. 1-34582 Dear Mr. Envall: I am writing in response to the comment letter from the U.S. Securities and Exchange Commission to Northwest Bancshares, Inc. (the “Company”) dated April 8, 2011, which the Company received by facsimile on April 11, 2011.We respectfully request an extension until April 29, 2011 to respond to the staff’s comments.Such an extension would permit the Company to fully develop responses to two types of comments (accounting and compensation matters) and to permit additional time for review by the Company’s external advisors. If you have any questions, please contact our attorney, Ned Quint, at (202) 274-2007. Sincerely, /s/ William W. Harvey, Jr. William W. Harvey, Jr. Executive Vice President, Finance cc: William J. Wagner, President and Chief Executive Officer Ned Quint, Esq.
